1    JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
2
     Carmichael, CA 95608
3    916/488-3030
     916/489-9297 fax
4

5
     Attorney for Plaintiff
     NADEZHDA KOROBOVA
6

7

8
                                   UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11                                                   -o0O0o-

12
     NADEZHDA KOROBOVA,                                               No.    2:18-CV-02577-AC
13

14                            Plaintiff,
                                                                      STIPULATION AND [proposed]
15                                                                    ORDER FOR EXTENSION OF
                                                                      TIME TO FILE PLAINTIFF’S
16
         v.                                                           MOTION FOR SUMMARY
17   NANCY BERRYHILL, Acting                                               JUDGMENT
     Commissioner of Social Security,
18

19
                       Defendant.
     _______________________________________/
20
              IT IS HEREBY STIPULATED by and between the parties, through their respective
21

22   undersigned attorneys, and with the permission of the Court, that plaintiff’s time to file a motion

23   for summary judgment is extended to May 28, 2019.
24
              This is a first extension based on plaintiff’s counsel having to file other briefs first and also
25
     having to go out of town for a hearing.
26
     Dated:     May 7, 2019                                           /s/ Jesse S. Kaplan
27
                                                                      JESSE S. KAPLAN
28                                                                    Attorney for Plaintiff



                                                 [Pleading Title] - 1
1

2

3                                                               McGREGOR W. SCOTT
                                                                United States Attorney
4                                                               DEBORAH LEE STACHEL
5
                                                                Regional Counsel, Region IX
                                                                Social Security Administration
6

7    Dated: May 7, 2019                                          /s/ per e-mail authorization
8                                                               TINA NAICKER
                                                                Special Assistant U.S. Attorney
9                                                               Attorney for Defendant
10

11

12                                               ORDER
13

14
            For good cause shown on the basis of this stipulation, the requested extension of
15
     plaintiff’s time to file a motion for summary judgment brief is extended to May 28, 2019.
16

17          SO ORDERED.
18   Dated: May 10, 2019
19

20

21

22

23

24

25

26

27

28



                                            [Pleading Title] - 2
